Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 6,518,932 B1, hereinafter referred to as Matsui-1) in view of Matsui et al. (JP 09289414 A, hereinafter referred to as Matsui-2).
Regarding claim 8, Matsui-1 discloses an antenna unit (slot antenna 101, Figs. 5A, 5B) comprising: 

a 
a top shielding structure (conductive sheet 107) connected to the bottom shielding structure effective to encase the 
Matsui-1 does not specifically discloses wherein the slot antenna is a dual-port slot antenna.
Matsui-2 discloses that the connection of a slot antenna with differential input will increase the bandwidth of the antenna transmission system and discloses the connection of the transceiver to a coplanar direct-fed slot antenna. Matsui-2 also discloses in fig. 1, two slots (20a and 20b) acting as the slot antenna with two different CPW feeds (23a and 23b) are put together to form a new CPW direct-fed slot antenna with differential dual ports. 

Regarding claim 9, Matsui-1 discloses the antenna unit as recited in claim 8 further comprising: 
a first dielectric layer (701, 806, Figs. 7, 8D) positioned between a bottom surface of the shielding structure and the dual-port slot antenna; and 
a second dielectric layer (103, 601) positioned between the dual-port slot antenna and the top shielding structure.
Regarding claim 10, Matsui-1 discloses the antenna unit as recited in claim 8, wherein the bilateral symmetry comprises inverse bilateral symmetry (101, Fig. 5B; col. 15, ll. 32+).
Regarding claim 11, Matsui-1 discloses the antenna unit as recited in claim 8, wherein the one or more dampening structures comprise two rectangular slabs (501a, 501b).
Regarding claim 12, the modified Matsui-1 discloses the antenna unit as recited in claim 8, wherein the one or more aperture windows (106) are positioned over the dual-port slot antenna associated with radiating the waveforms within the frequency range.
Regarding claim 13, the modified Matsui-1 discloses all the features and limitations as discussed above and further discloses at least one wireless link component (radio communication device, abstract) operable to maintain at least one wireless link between the computing device and another device; but does not specifically discloses a plurality of antenna units.

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the plurality of antenna units of Matsui-1 in an array form in order to generate a high antenna gain.
Regarding claim 14, as for the recitation, “wherein each respective cavity has a respective volume configured to modify a lossy resonance associated with the respective dual-port slot antenna”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (see col. 10, ll. 42+) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 15, as for the recitation, “wherein the computing device comprises a mobile phone”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  (see col. 1, ll. 10+) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 16, as for the recitation, “a display device of the mobile phone and a printed circuit board (PCB), wherein the plurality of antenna units are located on the PCB and positioned under the display device of the mobile phone”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  (see col. 1, ll. 10+) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 18, Matsui-1 does not specifically discloses wherein the respective shape of the respective aperture follows a letter "S".  However, Matsui-1 discloses that the electromagnetic wave radiation structure is not limited to any specified structure (col. 15, ll. 32+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form the shape of the respective aperture follows a letter "S".  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.  Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 19, Matsui-1 does not specifically discloses wherein the shape of the aperture follows a letter "W".  However, Matsui-1 discloses that the electromagnetic wave radiation structure is not limited to any specified structure (col. 15, ll. 32+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form the shape of the respective aperture follows a letter "W".  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 6,518,932 B1, hereinafter referred to as Matsui-1) in view of Matsui et al. (JP 09289414 A, hereinafter referred to as Matsui-2) and further in view of Kamo et al. (US 2020/0161735 A1, hereinafter referred to as Kamo).
Regarding claim 20, the modified Matsui-1 discloses all the features and limitations as discussed above but does not discloses wherein the plurality of antenna units comprises a single structure that is partitioned to form at least each respective bottom shielding structure.  
Kamo discloses a single structure (310, 110) that is partitioned.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the plurality of antenna units of the modified Matsui-1 a single structure that is partitioned to form at least each respective bottom shielding structure as taught by Kamo in order to provide a single structure array antenna and to generate a high antenna gain.  It is a matter of obvious engineering choice.

Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.  Applicant argued on page 6, that Matsui-1 and/or Matsui-2 do not disclose, or in combination suggest, the subject matter of independent claim 8, in particular the features of "a bottom shielding structure defining a cavity, and one or more dampening structures within the cavity." Examiner disagree. Matsui-1 discloses a bottom shielding structure (105) defining a .

    PNG
    media_image1.png
    444
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    482
    media_image2.png
    Greyscale


Applicant further argued on page 8 that Matsui-1 does not disclose the subject matter of "a top shielding structure connected to the bottom shielding structure effective to encase the dual-port slot antenna" as recited in claim 1. Examiner disagree. Matsui-1 discloses “a top shielding structure (107, Fig. 5A) (is indirectly) connected (via 103, Figs. 5A, 5C-5E) to the bottom shielding structure (105) effective to encase the 
Additionally, Applicant argued on page 8, that Matsui-1 does not disclose the subject matter of the antenna unit having an "aperture configured to radiate waveforms within a frequency range from about between 600 Megahertz (MHz) to 72 Gigahertz (GHz) by applying multiple signal feeds to the antenna unit" as recited in claim 8. Examiner disagrees. Matsui-1 discloses a multislot antenna 101 in Fig. 5A which radiates electromagnetic wave but does not specifically disclose waveforms within a frequency range from about between 600 Megahertz 
Regarding claim 13, Applicant argued on page 9, that Matsui-1 and/or Matsui-2 do not disclose, or in combination suggest, similar subject matter of independent claim 13, in particular the features of "a respective bottom shielding structure that forms a respective cavity" and antenna unit having an "aperture configured to radiate waveforms within a frequency range from about between 600 Megahertz (MHz) to 72 Gigahertz (GHz)."  However, claim 13 is rejected similarly as claim 8 as discussed above.
Regarding claim 14, Applicant argued on page 10, that Matsui-1 does not show or disclose a cavity as interpreted by the Office. Further, none of the terms "cavity", "cavity volume", "lossy", or "lossy resonance" even appear in Matsui-1. The Office appears to rely on Applicant's disclosure to interpret features that are not otherwise shown or disclosed by the Matsui references.  Examiner disagrees.  Matsui-1 discloses a cavity as discussed above in claims 8 and 13.  Matsui-1 also discloses shield plates 501a and 501b place on both sides of the multislot antenna 101 under the package 105 that is interpreted as a cavity.  These shield plates 
Regarding claim 16, Applicant argued on page 11, that there is no indication of the recited antenna units being located on a PCB and positioned under a display device of a mobile phone in the cited section of Matsui-1. Examiner disagrees.  Matsui-1 discloses the antenna units are located on a PCB (dielectric base 103, col. 8, ll. 28+) and Matsui-1 also discloses a radio communication device which provides flat-surface integrated circuit technology with high performance, a small size and light weight in order to achieve the effective use of the pseudo-millimetric and millimetric wavebands (col. 4, ll. 14+).  Therefore, this radio communication device of Matsui-1 is intended to be positioned under a display device of a mobile phone.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 18 and 19, Applicant argued that “the specific aperture shape of an antenna is not trivial, particularly when considered in conjunction with a bottom shielding structure and a top shielding structure having an aperture window, as recited in the claims”.  However, since the claims 18 and 19 merely recites the shape of the aperture that simply follows a letter “S” or “W” without any limitations such as “positioning of dual-port signal feeds relative to the radiating portion of a slot antenna” or “phase shift compensation” as described in paragraph [0073], it was considered nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.


Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844